       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :      CRIMINAL NO. 14-107 (RCL)
                                                     :
                 v.                                  :
                                                     :
NICHOLAS ABRAM SLATTEN                               :
                                                     :
                                                     :
                      Defendant.                     :


                GOVERNMENT’S OPPOSITION TO DEFENDANT’S
            MOTION FOR JUDGMENT OF ACQUITTAL AND NEW TRIAL

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully opposes the defendant’s Motion for Judgment of Acquittal

(ECF. No. 1217). On December 19, 2018, the defendant was once again convicted of first-degree

murder in the death of Ahmed Haithem Ahmed Al-Rubia’y. The government’s evidence was

sufficient for a rational juror to conclude that the defendant fired first on September 16, 2007,

killing Al-Rubia’y, and setting into motion that day’s horrific events. Indeed, the sufficiency of

the evidence against the defendant has been affirmed in the last three trials. When considering a

similar record, the D.C. Circuit held “that it would have been reasonable for the jury to find that

Slatten killed Al-Rubia’y.” United States v. Slatten, 865 F.3d 767, 797 (D.C. Cir. 2017), cert.

denied, 138 S. Ct. 1990 (2018). Likewise, in October 2018, with an almost identical record, this

Court found that “a reasonable jury could find Mr. Slatten guilty of first-degree murder.” ECF No.

1030 at 3. And, in the most recent trial, the Court once again denied the defendant’s motion for

judgment of acquittal pursuant to Federal Rule of Criminal Procedure 29. See 12/10/18 AM Tr. at

4039-40.

       Ignoring this precedent, the defendant insists Paul Slough “confessed” to the shooting, and
        Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 2 of 21




that “every eyewitness to the shooting corroborated Mr. Slough’s confessions.” Motion at 1. As

detailed below, this characterization is contrary to the majority of the record evidence before the

Court. Instead, a rational juror could conclude beyond a reasonable doubt that the defendant, acting

with malice aforethought and premeditation, killed Al-Rubia’y. The defendant’s instant motion

advances no new arguments, relying instead on the same assertions this Court and the D.C. Circuit

have now rejected numerous times. The defendant’s renewed Motion for Judgment of Acquittal

should once again be denied.

                                  FACTUAL BACKGROUND

       At approximately noon on September 16, 2007, Raven 23, a 19-person response team for

Blackwater Worldwide, departed the green zone and entered Nisur Square in Baghdad, Iraq. The

Raven 23 convoy was comprised of four armored vehicles, with the defendant in a Bearcat, the

command vehicle. The four vehicles stopped in the southern end of Nisur Square, a traffic circle.

Once in the circle, multiple witnesses testified that all the cars in and around the circle, including

the victim’s white Kia, came to a complete stop. 11/5/18 PM Tr. at 625 (Al-Gharbawi); 11/7/18

PM Tr. at 1013 (Murphy); 11/13/18 PM Tr. at 1277, 1282 (Abdulrahman); 11/14/18 PM Tr. at

1469 (Watson); 11/16/18 PM Tr. at 1976-77 (Moniem); 11/19/18 PM Tr. at 2165-66 (Al-Hamidi);

11/26/18 PM Tr. at 2391 (Mealy); 11/29/18 PM Tr. at 3105 (Randall); 12/6/18 PM Tr. at 3873-74

(Al-Khafaji).

       The defendant baselessly claims that Paul Slough, a turret gunner on top of the command

vehicle, was the “only witness” to observe what happened next. Motion at 2. Yet, numerous

witnesses, Iraqi civilians and Blackwater personnel alike, testified to the following sequence. First,


                                                  2
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 3 of 21




the sound of single gunshots broke the stillness that had fallen on the circle. 11/5/18 PM Tr. at

624-25 (Al-Gharbawi) (one shot from an American-style weapon); 11/7/18 PM Tr. at 1017

(Murphy) (two loud pops); 11/14/18 PM Tr. at 1492-93 (Watson) (defendant fired two shots using

his SR-25); 11/16/18 PM Tr. at 1981 (Moniem) (between one and ten, but less than ten shots);

11/19/18 PM Tr. at 2166 (Al-Hamidi) (three to four shots); 11/26/18 PM Tr. at 2395 (Mealy)

(some pen flares); 11/29/18 PM Tr. at 3114-15 (Randall) (few single shots, not automatic-style

fire); 12/6/18 PM Tr. at 3874 (Al-Khafaji) (a shot). These single shots were followed by a woman

screaming “my son, my son,” coming from the direction of the victim’s white Kia. 11/5/18 PM Tr.

at 626 (Al-Gharbawi); 11/13/18 PM Tr. at 1277 (Abdulrahman); 11/16/18 PM Tr. at 1981-82

(Moniem); 11/19/18 PM Tr. at 2168 (Al-Hamidi); 12/6/18 PM Tr. at 3874-75 (Al-Khafaji).

       After the initial shots, multiple witnesses observed holes in the windshield of the white Kia

and saw that the driver, Al-Rubia’y, had been shot in the head. 11/5/18 PM Tr. at 626 (Al-

Gharbawi) (“I saw a hole in the windshield of that car from the side of the driver, and the

windshield was splattered with blood”); 11/16/18 PM Tr. at 1983-84 (Moniem) (observed a “hole

in the front windshield” of the white Kia and that the driver had a hole between his eyebrows);

11/19/18 PM Tr. at 2168-69 (Al-Hamidi) (saw “three to four shots” on the front windshield and

the driver’s “whole face was full of blood”). Multiple Iraqi and Raven 23 witnesses testified that

the initial shots originated from the same direction as the command vehicle, the vehicle in which

the defendant lay prone, hidden from view. 11/7/18 PM Tr. at 1017 (Murphy); 11/14/18 PM Tr. at

1492-93 (Watson); 11/19/18 PM Tr. at 2167 (Al-Hamidi); 11/26/18 PM Tr. at 2395 (Mealy);

11/29/18 PM Tr. at 3110 (Randall).


                                                3
        Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 4 of 21




        Two witnesses identified the defendant as the first Raven 23 member to fire in Nisur

Square. Jimmy Watson, the Raven 23 shift leader on September 16, 2007, heard the defendant fire

his SR-25 rifle before anyone else in Raven 23 at the onset of the shooting. As in the past two

trials, the jury learned that Watson testified before the grand jury on March 13 and 14, 2013. Over

those two days, Watson reaffirmed, no less than six times, that the defendant was the first to fire.

See, e.g., 11/14/18 PM at 1493 (Q. “So your recollection of the first person who shot from vehicle

number three, your command vehicle, was who?” A. “My recollection was Nick Slatten yelled out

contact, contact, and fired twice . . . then right after the second shot, the turret guns opened up . . .

.”). Watson explained that he was in the front passenger’s seat of the Bearcat, within close

proximity of the defendant. Id. at 1474. Prior to the first shots, the defendant was positioned behind

Watson, looking out the portholes on left side of the vehicle towards the south—the same direction

as the white Kia. Id. at 1475, 1502. Watson could distinguish the defendant’s SR-25 from other

weapons. Id. at 1498-99 (Q. “[C]ould you distinguish Mr. Slatten’s SR-25, the sniper rifle, from

other weapons?” A. “Yes.” Q. “No doubt in your mind?” A. “Yes.”). Watson had heard the other

weapons fired previously, including the defendant’s SR-25. Id. at 1477. And, although Watson

could not recall portions of his 2013 grand jury testimony, he affirmed that there was “no doubt in

[his] mind” that he can tell the difference between an SR-25 and an M-4 rifle, and that if he had

described the first shots as “two booms” in 2013, “then it was that SR gun,” the defendant’s SR-

25. Id. at 1504.

        Matthew Murphy, a turret gunner in the vehicle directly in front of the command vehicle,

was in an opportune observation position when he heard the initial “two loud hollow popping


                                                   4
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 5 of 21




sounds,” 11/7/18 PM Tr. at 1017 (Murphy), thereby corroborating Watson’s testimony. Like

Watson, Murphy was familiar with the various weapons carried by the other convoy members and

had heard each weapon fired previously. Id. at 1018. Based on this familiarity, he was able to

determine that the two hollow pops were distinct from an M-4 rifle or the burst of an M240. Id. at

1018. Murphy had heard the defendant’s SR-25 rifle, but had not heard the SR-25 fired while the

shooter was inside a vehicle. Id. at 1022. Ultimately, based on a combination of factors, including

where the pops originated, Murphy concluded that the initial sounds were attributable to the

defendant’s SR-25. Id. at 1023.

       It was only after these initial shots that the white Kia began to roll forward slowly. 11/5/18

PM Tr. at 626 (Al-Gharbawi); 11/13/18 PM Tr. at 1283 (Abdulrahman); 11/16/18 PM Tr. at 1994

(Moniem); 11/19/18 PM Tr. at 2173 (Al-Hamidi). As the white Kia began to creep forward, the

car was engulfed in heavy gunfire. 11/13/18 PM Tr. at 1283 (Abdulrahman); 11/16/18 PM Tr. at

1992 (Moniem); 11/19/18 PM Tr. at 2173 (Al-Hamidi). And after the initial shots, when the white

Kia was moving slowly, multiple Raven 23 members observed Paul Slough fire his M240 machine

gun at the Kia. 11/14/18 PM Tr. at 1493 (Watson); 11/26/18 PM Tr. at 2404 (Mealy); 11/29/18

PM Tr. at 3119 (Randall). Slough was also seen firing his M230 grenade launcher, which is

attached to the M-4 rifle. 11/13/18 AM Tr. at 1206 (Murphy).

       In the immediate aftermath of the shooting, the defendant was described as defiant and

celebratory, high-fiving other Raven 23 members. 11/7/18 PM Tr. at 1057 (Murphy); 11/26/18

PM Tr. at 2430 (Mealy). The defendant also bragged that he had “popped [a man’s] grape,” who

then


                                                 5
        Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 6 of 21




“slumped forward,” 11/27/18 PM Tr. at 2689 (Ridgeway), aptly describing what would happen if

someone was shot in the head while sitting behind the wheel of a car. The defendant added that

the man had been taking aim at the convoy, id., but none of the trial evidence supports this claim.

After the massacre, the defendant also confided that he thought there was something wrong with

him because of how he felt/did not feel after he killed people. 11/7/18 PM Tr. at 1057 (Murphy).

                                        LEGAL BACKGROUND

       Pursuant to Federal Rule of Criminal Procedure 29, “the court on the defendant’s motion

must enter a judgment of acquittal of any offense for which the evidence is insufficient to sustain

a conviction.” Fed. R. Crim. P. 29(a). In determining the sufficiency of the evidence, “the relevant

question is whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also United

States v. Weisz, 718 F.2d 413, 437 (D.C. Cir. 1983) (“[J]udgment of acquittal is appropriate only

when there is no evidence upon which a reasonable juror might fairly conclude guilt beyond a

reasonable doubt.”) (emphasis in original). The jury is “entitled to draw a vast range of reasonable

inferences from evidence, but may not base a verdict on mere speculation.” United States v.

Harrison, 103 F.3d 986, 991 (D.C. Cir. 1997) (quoting United States v. Long, 905 F.2d 1572, 1576

(D.C. Cir. 1990)). A court must, “drawing no distinction between direct and circumstantial

evidence, and giving full play to the right of the jury to determine credibility, weigh the evidence

and draw justifiable inferences of fact.” United States v. Battle, 613 F.3d 258, 264 (D.C. Cir. 2010)

(quoting United States v. Andrews, 532 F.3d 900, 903 n. 1 (D.C. Cir. 2008)); see also United States


                                                 6
        Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 7 of 21




v. Campbell, 702 F.2d 262, 264 (D.C. Cir. 1983) (affirming a court “must presume that the jury

properly carried out its functions of evaluating the credibility of witnesses, finding the facts, and

drawing justifiable inferences”).

       When reviewing a post-verdict motion for judgment of acquittal under Rule 29, a court

“must view the evidence in the light most favorable to the verdict.” Campbell, 702 F.2d at 264.

“Typically, the jury's determination will stand unless no reasonable juror could have found a

defendant guilty beyond a reasonable doubt.” United States v. Ring, 768 F. Supp. 2d 302, 304

(D.C. Cir. 2011) (citing United States v. Cook, 526 F. Supp. 2d 10, 18 (D.D.C. 2007)).

                                           ARGUMENT

       I.      The Record Evidence Again Supports the Defendant’s First-Degree Murder
               Conviction.

       The record evidence clearly establishes that a rational juror could once again conclude

beyond a reasonable doubt that the defendant murdered Al-Rubia’y on September 16, 2007.

Specifically, the evidence shows that when the Raven 23 convoy entered and “locked down” the

traffic circle, no cars, including the victim’s white Kia, were moving. After the first shots, Ali Al-

Hamidi, an Iraqi police officer, ran to the Kia and saw the driver Al-Rubia’y had been shot in the

head, causing the Kia to slowly roll forward. Sarhan Moniem, another officer, observed the driver

with a wound in the middle of his forehead. Watson and Murphy both identified the defendant as

the first member of Raven 23 to shoot. From this, a rational juror could conclude that the initial,

single shots from the convoy killed Al-Rubia’y, and that the defendant, the first Raven 23 member

to shoot, was the one who killed him.



                                                  7
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 8 of 21




       Dismissing this record, the defense blithely asserts there has “never been a weaker

prosecution.” Motion at 1. In addition to ignoring the evidence of what transpired on September

16, 2007, the defendant disregards all evidence of the defendant’s opportunity, motive, and intent

to shoot Al-Rubia’y without provocation, in the absence of a threat to either himself or the Raven

23 convoy. The defendant occupied a unique role on Raven 23. As the defensive designated

marksman, the defendant alone carried the SR-25 rifle, 11/7/18 PM Tr. at 994 (Murphy), and

utilized a high-powered Leopold scope, 11/14/18 PM Tr. at 1478 (Watson). Additionally, the

defendant’s SR-25 had been improperly modified to be on a hair trigger. 11/29/18 PM Tr. at 3184-

85 (Martin). Concealed within the command vehicle with the Leopold scope, the defendant was

more able to see his surroundings in greater detail than a turret gunner like Paul Slough, who was

exposed to the sun and without the same high-powered scope. See, e.g., Ex. 9425 (view from

Leopold scope at 10 magnification); Ex. 9402 (view from turret with no magnification).

       The defendant was also distinctive in his animus toward the Iraqi people. 11/7/18 PM Tr.

at 985-87 (Murphy); 11/26/18 PM Tr. at 2371 (Mealy); 11/27/18 PM Tr. at 2638 (Ridgeway).

Referring to the Iraqi people, the defendant said, “Those people’s lives are not worth anything,

they are not even humans, they are animals.” 11/26/18 PM Tr. at 2371 (Mealy). Multiple Raven

23 members explained that the defendant would make such comments regarding the Iraqi people

in general, not towards insurgents specifically. 11/07/18 PM Tr. at 987 (Murphy); 11/26/18 PM

Tr. at 2372 (Mealy). The defendant was not alone in his animus toward the Iraqi people. Other

Raven 23 members, including Slough, likewise made derogatory comments and failed to

distinguish between innocent civilians and insurgents. See 11/28/18 AM Tr. at 2750 (Ridgeway).


                                                8
         Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 9 of 21




However, the defendant’s hatred was notable even among those who harbored animosity. 11/07/18

PM Tr. at 985-86 (Murphy) (“[T]here was a general prevailing view that the Iraqis are the enemy,

and everyone was on some end of that spectrum . . . I would say Nick was to the far end of that

opinion . . . .”).

        In addition to a general disdain towards the Iraqi people, the defendant was motivated by

a desire to get “payback for 9/11,” something the defendant claimed he was “well on his way” to

achieving. 11/27/18 PM Tr. at 2639 (Ridgeway). Indeed, several Raven 23 members testified to

prior incidents when the defendant preemptively fired his weapon or encouraged others to shoot

innocuous targets to “draw out fire.” See 11/7/18 PM Tr. at 999-1004 (Murphy); 11/26/18 PM Tr.

at 2378-81 (Mealy); 11/27/18 PM Tr. at 2641-46 (Ridgeway). Taken together, this evidence once

again provides sufficient basis for a rational juror to conclude the defendant acted with

premeditation and malice aforethought. See United States v. Seale, 600 F.3d 473, 495 (5th Cir.

2010) (evidence of racial animus was relevant to show motive and intent); United States v. Long,

328 F.3d 655, 661-62 (D.C. Cir. 2003) (evidence shows “a pattern of operation that would suggest

intent”) (citations and quotations omitted); United States v. Russell, 971 F.2d 1098, 1106-07 (4th

Cir. 1992) (“Hostility is a paradigmatic motive for committing a crime.”).

        Likewise, the record evidence again “provided a basis for finding that Slatten had fired

first, in the absence of any insurgent fire or other threat to the heavily armed convoy.” Slatten, 865

F.3d at 767. The defendant emphasizes that Baghdad was an “extremely dangerous place.” Motion

at 22. However, the record is devoid of any evidence that the Raven 23 convoy was in danger on

September 16, 2007, in Nisur Square. See, e.g., 11/7/18 PM Tr. at 1035 (Murphy) (Q. “When you


                                                  9
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 10 of 21




looked back here and saw the shots at the white car, did you see any threats in this area?” A. “I

never saw any threats.” Q. “That whole day?” A. “At all.”); 11/26/18 PM Tr. at 2417 (Mealy) (Q.

“Do you recall seeing any threats, armed threats to the convoy?” A. “No.”). The defendant’s

insistence that “multiple witnesses testified that the Kia could have been perceived as a threat” is

likewise of no import. Motion at 23 (emphasis added). The testimony cited relates to the Kia’s

perception as a threat after the car was set in motion, following the convoy’s (defendant’s) first

initial shots. See, e.g., 11/13/18 AM Tr. at 1215 (Murphy) (Q. “And the white Kia was out in front

of all the other traffic?” A. “Yeah . . . that’s a fair thing to say.” Q. “And it would be fair to say,

from what you saw that day, the white Kia could have been perceived as a threat?” A. “[T]hat’s a

very broad question . . . I can’t give a yes-or-no answer to a question that broad.”); 11/15/18 PM

Tr. at 1776 (Gehsitz) (Q. “[T]hat [the white Kia] was ahead of the line of traffic would have been

typical to what you would perceive as a VBIED; correct?” A. “Yes.”); 11/15/18 PM Tr. at 1726

(Gosiewski) (Q. “And because [the white Kia] was far enough ahead of the rest of the traffic, you

believed that it was a threat . . . ?” A. “Yes, sir.”); 11/26/18 PM Tr. at 2385 (Mealy) (Q. “[D]id

you yourself perceive the moving Kia as a threat to the convoy?” A. “I think it could have been

interpreted as a threat for sure”) (emphasis added). As detailed above, the Kia was stationary when

the defendant fired the first fatal shots. None of the testimony cited supports the contention that

the Kia or Al-Rubia’y, who was sitting in traffic with his mother in the passenger’s seat, posed a

threat to the convoy prior to those first shots.

        The defendant counters that it was physically impossible for the defendant to fire upon the

white Kia. First, the defendant claims “it was physically impossible for Mr. Slatten to shoot the


                                                   10
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 11 of 21




driver while laying prone on the bench.” Motion at 11. The defendant cites the government’s

demonstrative test in which Special Agent Brian Cramer used “soft pads” to support his gun while

firing outside of a Bearcat’s porthole. 12/10/18 AM Tr. 4014-16 (Cramer). Cramer never testified,

as the defendant alleges, “it was not physically possible” to shoot out of the porthole without the

pads. Motion at 11. Yet, inexplicably, the defendant claims it was impossible for the defendant to

have fired while laying prone on the bench. Id. Second, the defendant asserts that it was “not

physically possible to orient a rifle out of the front porthole” at the angle necessary for the

defendant to have shot at the white Kia. Id. This claim is likewise without merit. Indeed, the

defendant’s assertion that the white Kia was 20 to 40 degrees from the command vehicle is

unsupported by the record evidence. This angle range, which originates from defense counsel’s

own use of a protractor, was undercut at trial and is based on pure conjecture regarding the potential

location of the white Kia and the Bearcat. 12/10/18 AM Tr. at 4019 (Cramer) (“I don’t know what

the angle of the BearCat was, as in the angle. That would change things.”); 12/10/18 AM Tr. at

4026-27 (Cramer) (explaining that he could not account for the precise orientation of the command

vehicle within Nisur Square, where the white Kia was when it was first shot, or the exact angle

between the Bearcat and the white Kia).1 When Cramer was asked what such an angle would

mean in terms of his position within the Bearcat, Cramer responded, “[i]t’s hard to answer a

question like that” without being inside the vehicle. 12/10/18 AM Tr. at 4023.




1
        Tellingly, defense expert Carlo Rosati, a scene reconstruction expert, was not asked to
recreate the scene in Nisur Square or provide any assessment regarding the angles between the
various vehicles. 12/10/2018 AM Tr. at 4066 (Rosati).
                                               11
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 12 of 21




       Citing defense counsel’s own unsubstantiated trajectory analysis, the defendant claims the

government can only speculate that “it was even physically possible” for the defendant to have

made the shot. Motion at 12. However, “no premium is placed upon direct as opposed to

circumstantial evidence; both types of proof can adequately ground a conviction.” United States

v. Hernández, 218 F.3d 58, 64 (1st Cir. 2000) (citations and quotations omitted). Watson testified

that the direction in which the defendant fired was the same direction as the white Kia. 11/14/18

PM Tr. at 1502-03 (Watson). Watson himself admitted to firing upon the white Kia and was

therefore aware of its position relative to the convoy. Id. at 1502. Moreover, after firing his first

shots, the defendant called out, “White car, white car coming in,” thereby demonstrating he was

in a position to see the car. Id. at 1501-02. Considering this testimony in conjunction with evidence

that the defendant fired the initial fatal shots, a rational juror had ample evidence to support a

conclusion that the defendant was able to make those first shots, and that those shots killed Al-

Rubia’y.

           The defendant further argues that there is “no physical or scientific evidence” tying the

defendant to the shooting. Motion at 13. The absence of shell casings associated with the

defendant’s SR-25 is, however, to be expected. As the defense’s own expert Brandon Giroux

explained, if an individual fired inside a vehicle, as the defendant did, the cartridge casings would

remain within the vehicle and would not expel into the circle. 11/26/18 AM Tr. at 2313-14.

Moreover, the steering wheel of the white Kia displayed five areas of damage. 11/26/18 AM Tr.

at 2308-09 (Giroux). Each of the five areas tested positive for copper and lead, consistent with a

bullet or bullet fragment impact. Id. However, Giroux was unable to determine which weapon or


                                                 12
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 13 of 21




ammunition caused each area of damage from these impact marks alone. Id. The ballistics evidence

(or lack thereof) is neither unusual under the circumstances nor determinative of who fired upon

the white Kia.

       Moreover, juries are granted latitude “to draw reasonable inferences from basic facts to

ultimate facts.” United States v. Torres, 894 F.3d 305, 312 (D.C. Cir. 2018) (citations and

quotations omitted). Direct evidence of which bullet killed Al-Rubia’y is not required. When

reviewing substantially the same record, the D.C. Circuit affirmed, “it would have been reasonable

for the jury to find that Slatten killed [Ahmed Haithem Ahmed] Al-Rubia’y.” Slatten, 865 F.3d at

797. Specifically, the D.C. Circuit noted that a reasonable juror could conclude that the first shots

were fatal, id., a fact that remains undisputed. And, as with the record before the D.C. Circuit,

“[w]ithout other plausible target for [the defendant’s] first shots, and given the proximity of the

Kia, it would have been reasonable for the jury to find that [the defendant] killed Al-Rubia’y.” Id.

       The D.C. Circuit likewise rejected many of the same arguments the defendant now

advances. The defendant, ignoring the entirety of the above record, inexplicably claims that “every

single eyewitness” corroborates that Slough fired first. Motion at 7. In support of this claim, the

defendant points to the testimony of police officers Al-Hamidi, who testified that he is “100 perfect

certain” that the turret gunner was the shooter, 11/19/18 PM Tr. at 2206, and Moniem, who testified

that the turret gunners fired first, 11/19/18 AM Tr. at 2044. However, Al-Hamidi’s testimony “does

not disprove the government’s theory of [the defendant’s] guilt[,] . . . [i]t simply creates a dispute

of fact, and it was the jury’s responsibility to weigh the officers’ conflicting testimony against that

of Watson to resolve that dispute.” Slatten, 865 F.3d 767 at 797. Moniem’s testimony raises even


                                                  13
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 14 of 21




less a factual dispute. When asked whether he in fact saw the turret gunners fire the first single

shots, he replied, “I did not see them fire, but I am assuming that to be, from what I heard, that the

gunfire was coming from [the turret gunners].” 11/16/18 PM Tr. at 1979. From his testimony, a

rational juror would conclude that Moniem made a reasonable, yet incorrect, assumption, not a

direct observation. Similarly, there was evidence from which a juror could find Al-Hamidi made

an assumption as well.

       Jeremy Ridgeway’s testimony that the first gunfire he heard was automatic gunfire was

also a disputed fact for the jury to resolve. Ridgeway testified that he “saw Paul Slough firing his

M4” on “automatic.” 11/27/18 PM Tr. at 2703. Every other witness testified that there was no

automatic gunfire until after the Iraqi officers were near the white Kia. Similarly, every other

Raven 23 member testified that Slough fired his M240, not his M-4. In light of this countervailing

evidence, a reasonable juror could conclude Ridgeway was simply mistaken. Ridgeway did,

however, testify that he observed Slough fire at the white Kia when it was moving. 11/27/18 PM

Tr. at 2665. In this respect, Ridgeway’s testimony is consistent with the balance of evidence that

Slough engaged the white Kia after the initial shots, once the white Kia was rolling slowly forward.

11/26/18 PM Tr. at 2404-05 (Mealy); 11/29/18 PM Tr. at 3119 (Randall).

       II.     Slough’s Statements Do Not Diminish the Sufficiency of the Evidence against
               the Defendant.

       Although Slough’s statements were not included in the record before the D.C. Circuit, as

this Court has already found, his hearsay statements do not diminish the sufficiency of the evidence

supporting the defendant’s conviction beyond a reasonable doubt. See ECF No. 1030 at 2. First,

when reviewed side-by-side, the statements are simply not credible. See Gov’t Closing Argument

                                                 14
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 15 of 21




Slide (attached hereto as Exhibit A). As this Court is aware, within eight days of the shooting,

Slough gave statements to State Department investigators on five separate occasions. In his

September 18, 2007 statement, Slough described the Kia driving at the convoy “as [the] motorcade

pulled into the intersection.” DX-1115 at 2. On September 23, 2007, Slough told investigators he

“monitored his sector for 10-15 seconds without incident.” DX-1117 at 1. On September 20, 2007,

Slough claimed he “did not fire his M203,” DX-1116 at 2, but on September 24, 2007, Slough told

investigators he fired an M203 round, DX-2010 at 2. Slough’s account of the white Kia also

acquired more detail over the course of his statements. On September 16, 2007, he described the

white Kia as already in motion, but provided no additional detail about the driver. DX-1114 at 1.

On September 23, 2007, however, he described the driver of the white Kia as in his late 20s with

a beard. DX-1117 at 1.

       More significantly, Slough’s statements were materially contradicted by the record

evidence. That evidence includes, but is not limited to, testimonial and physical evidence

establishing that Al-Rubia’y’s white Kia was stopped before any shots were fired. As noted,

Watson and Murphy identified the defendant, not Slough, as the first to shoot. After these initial

shots, multiple witnesses described Al-Rubia’y’s white Kia moving forward at a slow speed.

Slough instead described a white sedan traveling northbound at 40 miles per hour. DX-1117 at 1.

Slough further stated that “some occupants” of the surrounding vehicles exited their vehicles and

began “waving and yelling at the white sedan to stop.” Id. This assertion is belied by any

corroborative testimony.

       Slough additionally described a Nisur Square teaming with insurgents who attacked the


                                               15
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 16 of 21




convoy from various concealed positions. On September 23, 2007, Slough stated that immediately

after firing shots at the white sedan, his “vehicle began receiving automatic small arms fire from a

small shack-like structure . . . .” DX-1117 at 2. Slough additionally claimed he observed “muzzle

flashes coming from two separate positions in the same general area.” Id. Slough later described

seeing an adult male “pointing an AK-47 at the rear turret gunner of Vehicle #4.” Id. Multiple Iraqi

witnesses and Raven 23 members denied seeing any threats that day—let alone an omnipresent

insurgent force. The government credibly demonstrated the self-serving nature of Slough’s

statements, which depict Slough as a conquering hero in a swarm of enemy combatants. And the

government explained why Slough, a turret gunner who was observed firing multiple times that

day at innocent and unarmed civilians, would have a compelling motivation to fabricate such a

threat.2



2
         The cases cited by the defendant regarding an alternative culprit are inapposite to the
present matter. Two of the cases consider the sufficiency of evidence for the constructive
possession of child pornography where the computer containing pornographic images was either
in the joint custody of multiple individuals or found in the common area of a multi-member
household. See United States v. Lowe, 795 F.3d 519, 524 (6th Cir. 2015); United States v.
Moreland, 665 F.3d 137, 150-51 (5th Cir. 2011). The other cases cited concern records
fundamentally distinct from the record before the Court now. In United States v. Houlihan,
Houlihan was charged with, among other offenses, conspiring to murder in aid of racketeering,
abetting that murder, and hiring another to perform that murder. 92 F.3d 1271, 1293 (1st Cir.
1996). The only evidence linking the defendant to the murder was the defendant’s uncorroborated
hearsay statement that “he could have somebody kill anybody he wants.” Id. at 1294. When
considering this statement, the court noted that “Houlihan could have been charged and convicted
of any murder.” Id. at 1295 (emphasis in original). In Ex parte Brown, the Supreme Court of
Alabama found the evidence insufficient to support a murder conviction when “the sum total of
evidence against the defendant” was that the defendant “was in possession of various items which
had belonged to the victim, and that the defendant was staying a few blocks from where the
victim’s stolen car was recovered.” 499 So. 2d. 787, 788 (Ala. 1986). The record evidence in the
instant case, which includes testimony from two Raven 23 members identifying the defendant as
the first to shoot, stands in stark contrast to both cases.
                                                    16
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 17 of 21




        Furthermore, the government does not dispute that Slough fired his weapon. Rather, as

established by the record evidence, Slough fired his weapon at the white Kia after the defendant

fired the initial shots, killing Al-Rubia’y. At trial, the defense’s experts testified that although there

was evidence consistent with an M-4 having been fired at the white Kia, the experts could not

determine when or from where these rounds were fired. See 11/26/18 AM Tr. at 2310 (Giroux) (Q.

“You cannot . . . provide us, just based on your examination, any information about where that

round was fired from that . . . little steel penetrator, correct?” A. “Yes that’s correct.” Q. “And

similarly . . . you cannot tell us when that round was fired?” A. “Right.”); 12/10/18 AM Tr. at 4056

(Rosati) (Q. “[C]an your analysis here today tell us anything about the timing of when a projectile

penetrated that headrest?” A. “No, I can’t.”). Moreover, Slough uniformly stated that he fired on

the white Kia when the car was already in motion. The evidence cited by the defendant is therefore

entirely consistent with the government’s theory that the defendant killed Al Rubia’y when the

white Kia was stationary, before Slough fired at the moving car.

        Presented with an almost identical record, this Court “determine[d] whether [Slough’s]

statements, taken together with the rest of the evidence in this case, make the evidence insufficient

to support a conviction of Mr. Slatten beyond a reasonable doubt.” ECF No. 1030 at 2. The Court

found that it did not. Id. The government once again “presented evidence attacking the credibility

of these statements,” including that “the white Kia was stopped and posed no threat to the convoy”




                                                   17
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 18 of 21




and of Slough’s “motivation to fabricate his statements.” Id. As before, “a rational jury could

accept the government’s counterevidence and reject Mr. Slough’s statements.” Id.3

       III.    The Weight of the Evidence Supports the Defendant’s Conviction.

       Rule 33 of the Federal Rules of Criminal Procedure permits a court to grant a new trial “if

the interests of justice so require.” When a new trial motion is made on the ground that the verdict

is contrary to the weight of the evidence, courts are granted “greater discretion to make its own

judgment about whether the verdict is just in light of the evidence at trial.” United States v.

Wilkerson, 656 F. Supp. 2d 22, 28 (D.C. Cir. 2009). “This second-guessing discretion should be

exercised sparingly, however, limited to situations presenting a serious danger that a miscarriage

of justice has occurred—that is, that an innocent person has been convicted.” Id. (citations and

quotations omitted); see also United States v. Wilson, 178 F. Supp. 881, 884 (D.C. Cir. 1959) (The

authority to grant a new trial “should be exercised sparingly and with caution. It should be invoked

only in exceptional cases in which the evidence preponderates heavily against the verdict.”)

(citations and quotations omitted). Courts must likewise balance “weighing the evidence and

credibility of witnesses and not wholly usurping the role of the jury.” United States v. Ferguson,

246 F.3d 129, 133 (2d Cir. 2001) (citations and quotations omitted).4


3
        The defendant additionally argues the evidence is insufficient to establish jurisdiction and
venue. Motion at 23-24. As the defendant acknowledges, the D.C. Circuit affirmed that venue was
proper in the District of Columbia and that jurisdiction was conferred under the Military
Extraterritorial Jurisdiction Act, 18 U.S.C. §3261 et seq. Id. This Court has likewise repeatedly
denied the defendant’s motions challenging venue and jurisdiction. See ECF Nos. 723, 1042, 1043.
The government hereby adopts and incorporates by reference its prior oppositions and any
arguments made at hearings. See United States v. Slatten, 14-cr-107, 4/10/18 Tr. at 8.
4
     The defendant filed a separate Motion for a New Trial based on alleged trial errors. See
ECF No. 1219. The government will respond separately to the arguments made therein.
                                            18
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 19 of 21




       The aforementioned record evidence clearly supports the verdict. This Court previously

considered the weight of the evidence in the context of determining the defendant’s detention

status. There, the Court found the weight of the evidence against the defendant was “strong,”

noting, “There are many reasons to doubt Mr. Slough’s statements, including that Mr. Slough

himself made inconsistent statements.” ECF No. 700 at 10. Before the Court is a similar record.

None of the defendant’s unsubstantiated assertions undermine the weight of the evidence

described. Moreover, the defendant’s invocation of evidence not admitted is perplexing. Although

courts are afforded greater discretion when evaluating a verdict under Rule 33, courts are not

thereby invited to consider evidence outside the record. Indeed, to do so would transform courts

from a “thirteenth juror,” Tibbs v. Florida, 457 U.S. at 31, 42 (1982), to a juror on a different trial.

                                              CONCLUSION

       The government’s evidence has once again established that a rational juror could conclude

beyond a reasonable doubt that the defendant, acting with malice aforethought and premeditation,

killed Al-Rubia’y. The weight of the evidence likewise supports the defendant’s conviction. For

the foregoing reasons, the government respectfully requests that the Court deny the defendant’s

renewed Motion for Judgment of Acquittal.



                                                Respectfully submitted,


                                                JESSIE K. LIU
                                                United States Attorney
                                                D.C. Bar No. 472845



                                                  19
Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 20 of 21




                       By:                   /s/
                             T. PATRICK MARTIN
                             D.C. Bar Number 471965
                             FERNANDO CAMPOAMOR-SANCHEZ
                             D.C. Bar Number 451210
                             KAREN P. SEIFERT
                             N.Y. Bar Number 4742342
                             Assistant United States Attorneys
                             National Security Section
                             United States Attorney’s Office
                             555 4th Street NW, 11th Floor
                             Washington, D.C. 20530
                             202-252-7698
                             fernando.campoamor-sanchez@usdoj.gov

                             ALEXANDRA HUGHES
                             VA Bar Number 91593
                             Special Assistant United States Attorney
                             National Security Division
                             U.S. Department of Justice
                             950 Pennsylvania Avenue, NW
                             Washington, D.C. 20530




                               20
       Case 1:14-cr-00107-RCL Document 1257 Filed 03/19/19 Page 21 of 21




                                    Certificate of Service


       I certify that, by virtue of the Court’s ECF system, a copy of the foregoing government’s
Opposition to the Defendant’s Motion for Judgment of Acquittal and New Trial has been sent to
counsel for the defendant on March 19, 2019.


                                                   /s/               __
                                                   Alexandra Hughes
                                                   Special Assistant United States Attorney




                                              21
